Name: Council Regulation (EC) NoÃ 519/2007 of 7 May 2007 amending Regulation (EC) NoÃ 527/2003 authorising the offer and delivery for direct human consumption of certain wines imported from Argentina which may have undergone oenological processes not provided for in Regulation (EC) NoÃ 1493/1999
 Type: Regulation
 Subject Matter: European Union law;  trade;  food technology;  beverages and sugar;  America
 Date Published: nan

 12.5.2007 EN Official Journal of the European Union L 123/1 COUNCIL REGULATION (EC) No 519/2007 of 7 May 2007 amending Regulation (EC) No 527/2003 authorising the offer and delivery for direct human consumption of certain wines imported from Argentina which may have undergone oenological processes not provided for in Regulation (EC) No 1493/1999 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 45(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) By way of derogation from Article 45(1) of Regulation (EC) No 1493/1999, Regulation (EC) No 527/2003 (2) authorises imports into the Community of wine produced in Argentina which has undergone oenological processes not authorised by Community rules, in particular the addition of malic acid. That authorisation expired on 31 December 2006. (2) The use of malic acid is an oenological practice approved by the International Organisation of Vine and Wine. (3) Negotiations are currently underway between the Community and Mercosur, of which Argentina is a member, on an agreement on trade in wine. These negotiations concern, in particular, the respective oenological practices used by both parties and the protection of geographical indications. (4) Pending the entry into force of an agreement between the Community and Mercosur on trade in wine mutually recognising the oenological practices of each Party and thus facilitating the import into the Community of wines originating in Argentina to which malic acid may have been added, the authorisation of this process for Argentinian wines should be extended until the date of that entry into force, but not later than 31 December 2008. (5) Regulation (EC) No 527/2003 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In the second subparagraph of Article 1(1) of Regulation (EC) No 527/2003, the date 31 December 2006 is hereby replaced by 31 December 2008. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 2007. For the Council The President H. SEEHOFER (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 78, 25.3.2003, p. 1. Regulation as last amended by Regulation (EC) No 1912/2005 (OJ L 307, 25.11.2005, p. 1).